internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-116278-00 date date distributing controlled business a business b a partnership a partnership b corp a b c d e f date a a b c plr-116278-00 this letter responds to your date request for rulings on certain federal_income_tax consequences of the partially completed transaction described below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts distributing conducts business a and business b and is owned by several shareholders including a b c d e corp a and partnership b corp a partnership a and partnership b acting in concert purchased over percent of the distributing stock during the five-year period ending with the distribution described below distributing has for its employees a nonqualified_stock_option plan nsos and an incentive_stock_option plan isos a holds warrants on distributing stock a b c d and e wish to concentrate their efforts on business b the b group and the remaining shareholders including partnership b wish to concentrate on business a the a group to permit this the parties have undertaken the following transaction i on date a distributing transferred the business b assets to newly formed controlled in exchange for controlled stock and the assumption by controlled of related liabilities the contribution ii distributing will distribute the controlled stock a to a along with a promissory note in the amount of a dollars the note and b dollars in cash in exchange for all of his distributing stock b to b and e in exchange for all of their distributing stock iii to c and d in exchange for c percent of their distributing stock and iv a will exchange his distributing warrants for equal value of controlled warrants altogether the distribution the distributing stock retained by c and d will represent significantly less than one percent of the outstanding distributing stock thus following the distribution the b group a b c d and e will have full control_over the operations of business b and the a group will have full control_over the operations of business a consistent with the business_purpose being asserted iii all outstanding distributing nsos held by each person who remains an employee of distributing immediately after the distribution the retained employees will be replaced with nsos that are adjusted the adjusted nsos to reflect the post- distribution value of distributing while preserving the spread between the exercise price of the distributing nsos and the fair_market_value of the underlying distributing stock plr-116278-00 immediately before the replacement iv all outstanding distributing nsos held by each person who becomes an employee of controlled the transferred employees will be replaced with nsos in controlled the controlled nsos the controlled nsos will be exercisable on the same terms and conditions as before the distribution except that they will reflect the post-distribution value of controlled and will preserve the spread between the exercise price of the distributing nsos and the fair_market_value of the underlying distributing stock immediately before the replacement v before the distribution the controlled board_of directors will adopt an incentive_stock_option plan the controlled iso plan the distributing shareholders will be asked to approve the controlled iso plan when they approve the distribution vi all outstanding distributing isos held by retained employees will be replaced with new isos to acquire distributing stock the new distributing isos the number of shares and the exercise price of the new distributing isos will be adjusted to reflect the post-distribution value of distributing while preserving the aggregate spread of the isos replaced by the new distributing isos and the ratio of the fair_market_value of the distributing stock immediately before the replacement to the exercise price of the isos replaced other than these changes all terms of the new distributing isos will be identical to those of the isos replaced vii all outstanding distributing isos held by f a transferred employee will be replaced with isos in controlled the controlled isos issued under the controlled iso plan the controlled isos will be exercisable on the same terms and conditions as before the distribution except that they will reflect the post-distribution value of controlled and will preserve the aggregate spread of the isos replaced and the ratio of the fair_market_value of the distributing stock immediately before the replacement to the exercise price of the isos replaced no other transferred employees hold distributing isos representations the taxpayer has made the following representations concerning the contribution and distribution a the fair_market_value of the controlled stock and other consideration received by each member of group b will approximately equal the fair_market_value of the distributing stock surrendered in the exchange b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any other capacity other than that of a distributing shareholder plr-116278-00 c the five years of financial information submitted on behalf of distributing represents its present operations and there have been no substantial operational changes since the date of the last financial statement submitted d following the distribution distributing and controlled will each continue independently and with its separate employees the active_conduct of its business e the distribution is being carried out to allow the a group to concentrate on business a and the b group to concentrate on business b the distribution is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the distributing shareholders to sell exchange transfer by gift or otherwise dispose_of any of their distributing or controlled stock after the distribution g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 of the internal_revenue_code by controlled j the liabilities to be assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between distributing and controlled at the time of or after the distribution l payments made in connection with any continuing transactions between distributing and controlled will be provided at cost under an asset purchase agreement the asset purchase agreement m no two parties to the transaction are investment companies as defined in sec_368 and iv n distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation plr-116278-00 election pursuant to sec_1362 rulings contribution and distribution based solely on the information submitted and representations set forth above we rule as follows on the contribution and distribution the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 for purposes of sec_355 partnership a partnership b and corp a are treated as one person sec_355 sec_1_355-6 therefore immediately after the distribution one person will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date accordingly distributing will recognize gain but not loss on the distribution as if it had sold the controlled stock at its fair_market_value sec_355 and sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a b c d or e on the distribution sec_355 sec_1 c a will recognize gain if any on his receipt of controlled stock the note and cash in exchange for his distributing stock but not in excess of the fair_market_value of the note and cash received sec_356 if the exchange has the effect_of_a_dividend determined with the application of sec_318 then the amount of the gain recognized that is not in excess of a’s ratable share of earnings_and_profits will be treated as a plr-116278-00 dividend sec_356 the determination of whether the exchange has the effect_of_a_dividend will be made in accordance with the principles set forth in revrul_93_62 c b no loss will be recognized sec_356 the basis of controlled stock in the hands of b and e will in each case equal the basis of the distributing stock surrendered in exchange therefor sec_358 the basis of controlled stock in the hands of a will equal the basis of the distributing stock surrendered in exchange a decreased by the fair_market_value of the note and cash received and b increased by the amount treated as a dividend and the amount of gain a recognized on the exchange not including any part of the gain treated as a dividend sec_358 the aggregate basis of the stock of distributing and controlled in the hands of c and d after the distribution will in each case equal the basis in the distributing stock held immediately before the exchange allocated in proportion to the fair_market_value of each in accordance with sec_358 and sec_1_358-2 of the income_tax regulations the holding_period of controlled stock received by a b c d and e will include the holding_period of the distributing stock surrendered in the exchange provided the distributing stock is held as a capital_asset on the distribution date sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 stock_options based solely on the information submitted and representations set forth above and provided the spread and the ratio tests of sec_424 and sec_1 a and e ii b are satisfied we rule as follows regarding the stock_options no income gain_or_loss will be recognized by the holders of distributing nsos upon their conversion to adjusted nsos or controlled nsos pursuant to the distribution neither distributing nor controlled will recognize income gain_or_loss upon the granting of adjusted nsos or controlled nsos in replacement of the distributing nso grants neither distributing nor controlled will recognize income gain_or_loss upon the exercise by either retained employees or transferred employees of adjusted nsos or controlled nsos plr-116278-00 amounts includible in the gross_income of any service provider upon the exercise of an nso will be deductible by the corporation for whom services are performed in satisfaction of the nso provided the deduction meets the requirements of sec_162 the substitution of distributing isos for controlled isos held by g will not constitute a modification extension or renewal of the outstanding distributing isos within the meaning of sec_424 and therefore will not constitute the grant of a new option provided the distributing iso is qualified under sec_422 at the time of the distribution the substituted controlled iso will continue to be qualified under sec_422 provided the distributing iso is qualified under sec_422 at the time of the distribution and the requirements of sec_422 and sec_422 are met sec_421 will apply to the transfer of a share of stock to a transferred employee pursuant to the exercise of an iso granted under the controlled iso plan in substitution for a distributing iso provided the requirements of sec_424 and the applicable regulations are met the adjustment to the number of shares and option_price of distributing stock subject_to isos granted under the distributing iso plan to retained employees to reflect the distribution will not constitute a modification extension or renewal of the isos within the meaning of sec_424 and therefore will not constitute the grant of a new option provided the distributed iso is qualified under sec_422 at the time of the distribution then after the adjustment the new distributing iso will continue to qualify under sec_422 provided the distributing iso is qualified under sec_422 at the time of the distributi3n and that the requirements of sec_422 and sec_422 are met after the adjustment sec_421 will apply to the transfer of a share of stock to a retained employee pursuant to his exercise of a new distributing option caveats and procedural statements no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding the tax effect of the non-fair market_value aspects of the asset purchase agreement see representation l above this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-116278-00 each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
